On December 15,1994, it was adjudged and decreed that the said Frank Fuhrmann be punished by imprisonment in the Montana State Prison at Deer Lodge, Montana, for the term of eighty (80) years for the offense of Deliberate Homicide, a Felony. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, from July 8, 1993 through December 15, 1994, for 526 days. It is further ordered that because the defendant, while engaged in the commission of the offense of Deliberate Homicide (Felony) knowingly used a weapon, to wit: a knife; he is hereby sentenced to the term of ten (10) years in the Montana State Prison under the authority of46-18-221, Montana Code Annotated. This term of imprisonment shall be served consecutively with the term imposed for the commission of the crime of Deliberate Homicide (Felony) as charged in the Information. It if further ordered that defendant shall not be eligible for parole placement in any supervised release program or for placement in any program or facility besides Montana State Prison for the first twenty (20) years of the sentence imposed in this case. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute 46-18-236, Montana Code Annotated. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court.
On April 18,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present via phone conference call from Spur, TX, and proceeded Pro Se. The state was represented by Brent Brooks, Yellowstone Deputy County Attorney.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall be dismissed with prejudice.
Done in open Court this 18th day of April, 1997.
Chairman, Hon. G. Todd Baugh, Member Hon. Wm. Neis Swandal and Member Hon. Richard G. Phillips.